DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-40 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of copending Application No. 16/864,089 in view of Brochu (CA 2 938 647). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the copending claims. 
 The copending claims discloses a solid decking material having apertures, but does not disclose that the solid decking material is a micromesh material.
However, Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material that is subject to tensioning at bending locations (claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of the copending claims to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to provide an additional means of promoting drainage that will mitigate debris from entering the gutter.
This is a provisional nonstatutory double patenting rejection.

Claims 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of copending Application No. 16/864,089 (reference application). the elements of the instant claims can be found within the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddon (US 2,583,422).
With regard to claim 41: Haddon discloses gutter guard comprising: 
a rear beam (A); 
a decking (26) having a plurality of orifices (32, openings), a top surface and an opposing bottom surface, wherein the plurality of orifices (32, openings) extend from the top surface to the bottom surface, and wherein the decking (26) has a front edge and rear edge (figs. 1-4). Note that openings open towards the gutter and thus extend from the top surface to the bottom surface (figs. 2-4).
Haddon discloses at least one truss (28) protruding upward from and disposed on the top surface of the decking(26); and 
a front beam (B), wherein the rear edge of the decking (26) is attached to the rear beam (A) and the front edge is attached to the front beam (B), and wherein the gutter guard is self-supporting (fig. 4).  Examiner notes that the at least one truss of Haddon is capable of use as reinforcing rib that mitigates 
With regard to claim 42: Haddon discloses a gutter guard comprising: 
a decking (26) having a plurality of orifices (32), a top surface and an opposing bottom surface, wherein the plurality of orifices (32) extend from the top surface to the bottom surface, and wherein the decking (26) has a front edge and rear edge (fig. 4); and, 
at least one truss (28) protruding upward from and disposed on the top surface of the decking (26) (fig. 4); 
wherein the gutter guard is self-supporting (fig. 4). Examiner notes that the at least one truss of Haddon is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 17 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddon (US 2,583,422) in view of Brochu (CA 2 938 647).
With regard to claims 1-2 and 4: Haddon discloses a gutter guard device (figs. 1-4) comprising:
a bridge member (26) composed of a sheet of decking material having a plurality of orifices (32, openings), and having a roof side and an opposing gutter lip side (fig. 4);

a roof attachment member (A) attached to an end section of the roof side of the bridge member and configured to attached to a roof (fig. 4); and
a gutter attachment member (B) attached to an end section of the gutter lip side of the bridge member and configured to attach to a gutter lip (fig. 4); 
wherein the device is self-supporting due to strengthening form the at least one truss.  Examiner notes that the at least one truss of Haddon is capable of use as reinforcing rib bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see fig. 4).
Haddon does not disclose the decking material is micro-mesh material  that is at least one of pre-tensioned and includes inter-woven diagonal strands of material.
However, Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material that is subject to tensioning at bending locations (claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of Haddon to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to provide an additional means of promoting drainage that will mitigate debris from entering the gutter.  As modified, the micro-mesh is pre-tensioned at bends. As modified, the at least one truss is composed from the decking material of the bridge member.


    PNG
    media_image1.png
    413
    595
    media_image1.png
    Greyscale

Fig. 4: Haddon (US 2,583,422)
With regard to claim 3: Haddon discloses that the at least one truss (28) is a plurality of trusses (figs. 1-4).
With regard to claim 5: Haddon discloses a portion of the at least one truss (28) at the proximal ends of the bridge member (26), has a reduced profile (tapered end) (fig. 4).
With regard to claim 6: The reduced profile obtained by “flattening” is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 7: Haddon discloses a structure of the at least one truss (28) is dual-trussed having a first side joined to an opposing second side via a connecting top side (fig. 1-3).
With regard to claim 8: Haddon discloses wherein the first and second sides (vertical sides) are disposed perpendicular to the bridge member (26) (fig. 1-3).
With regard to claim 9: Haddon discloses that the at least one truss (28) is disposed at an angle from the bridge member (26) (figs. 1-4).
With regard to claim 10: Haddon discloses that the plurality of trusses (28) are equidistant from each other (figs. 1-3).
With regard to claim 11: The embodiment of figures 1-4 of Haddon does not disclose a truss of the plurality of trusses spans the bridge member in a non-orthogonal orientation.
However, Haddon discloses a truss of a plurality of trusses (29) spanning a bridge member in a non-orthogonal orientation to facilitate movement of debris to one side (fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of the embodiment of figures 1-4 of Haddon to have the plurality of trusses spanning the bridge member in a non-orthogonal orientation such as taught by the alternative embodiment of figure 7 of Haddon in order to facilitate movement of debris to one side.
With regard to claim 12: Haddon discloses that the at least one truss (28) is not equidistant from both proximal ends of the bridge member (26) (figs. 1 and 4).
With regard to claim 13: Haddon discloses that the at least one of the roof attachment member (A) and the gutter attachment member (B) is attached to the bridge member (26) proximal to the flattened portion of the at least one truss (28).
With regard to claim 14: Haddon discloses that at least one of the roof attachment member (A) and the gutter attachment member (B) having a receiving center (middle portion) configured for securing the bridge member to the respective attachment member (B) (figs. 1 and 4).
With regard to claim 15: Haddon discloses the receiving center’s securing mechanism is a channel receiving the bridge member (26) (fig. 4).
With regard to claim 17: Haddon discloses one side (left side) of the roof attachment member (A) is blunt-shaped and another side (right side) is disposed with the receiving center (fig. 4).
With regard to claim 22: Haddon discloses a reinforcement member (top) disposed between the first and second sides (fig. 2-3).
With regard to claim 23: Haddon discloses that the plurality of trusses (28) are disposed on opposite sides of the bridge member (26) (fig. 4). 
With regard to claim 24: Haddon discloses that the at least one truss (28) has a non-constant height along its span (figs. 2-4).
With regard to claim 25: Haddon discloses that the plurality of trusses (28) having different heights (fig. 4).
With regard to claim 26: Haddon discloses that at least one barricade (30) disposed in the bridge member (26) (fig. 4).
With regard to claim 27: Haddon discloses that the at least one barricade (30) has a shape of at least one of a number, letter, crescent, bump and dimple (fig. 1).
With regard to claim 28: Haddon discloses that the at least one barricade (30) is a plurality of barricades (fig. 1).
With regard to claim 30: Haddon discloses a length of the at least one truss (28) is less than a length between an end of the bridge member’s roof side and end of the gutter lip side (figs. 1 and 4).
With regard to claim 31: Haddon discloses a crease disposed in the decking material (26) in at least one of the roof side (left side) and a gutter lip side (right side) of the bridge member (26), the crease (horizontal linear bends) extending partially across the bridge member and outlining a polygonal shape engaged by the gutter attachment (B) and the roof attachment member (A) (see fig. 4).


Claims 19-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddon (US 2,583,422) in view of Brochu (CA 2 938 647) and in further view of Bachman et al. (US 2007/0214731 A1).
With regard to claim 19: Haddon in view of Brochu does not disclose that the at least one truss is made from a different material from the bridge member’s decking material.
However, Bachman et al. discloses at least one truss (48) made from a different material from a bridge member and attached via welding (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Haddon to have each truss made from a different material from the bridge member such as taught by Bachman et al. yielding the predictable result of providing an alternative means of affixing trusses that is convenient to the manufacturer in view of manufacturing capability. No new or unpredictable results would obtained from having the at least one truss be made of a separate and different material from the bridge member.
With regard to claim 20: Haddon as modified Bachman et al. discloses the at least one truss has attachment flanges (vertical walls to be welded) to attach the at least one truss to the bridge member.
With regard to claim 21: Haddon discloses that a profile of the at least one truss (28) is at least of an upside down U.
With regard to claim 29: Haddon does not disclose that the at least one barricade is not made from the bridge member's decking material.
However, Bachman et al. discloses at least one barricade (48) made from a separate material from a bridge member and attached via welding (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Haddon to have each barricade made from a separate material from the bridge member such as taught by Bachman et al. yielding the predictable .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-42 on the ground of nonstatutory double patenting have been considered but are moot in view of the new grounds of rejection.
The objection of claims 14 and 17 has been withdrawn in view of the amendment filed 12/16/21. 
The rejection of claims 17 and 32-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 12/16/21.
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. 
Applicant argues that the reference of Haddon discloses a series of domes (or blisters) disposed on top of the plate having drainage openings.  Applicant submits that it’s unclear as to how the domes of Haddon are equivalent to a truss.
Examiner respectfully submits that the claims do not appear to disclose the details of the claimed truss.  Accordingly, the domes of Haddon meet the structure as claimed. As previously noted,  the at least one truss of Haddon is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see fig. 4).
Regarding the argument that Brochu does not disclose a pre-tensioned micro-mesh.
Examiner respectfully submits that Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material that is subject to tensioning at bending locations (claim 2; see fig. 1).
Allowable Subject Matter
Claims 16, 18 , 32-40 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claims 1-43 are provisionally rejected under obviousness double patenting.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed gutter guard device including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633